DETAILED ACTION
This action is a response to communication January 27th, 2021.
Claims 1-5, and 7-21 are pending in this application. Claims 1, 3-4, 9-12, 16-18 and 20-21 are currently amended. 
The applications claims priority to provisional application no. 62/727,356, filed on September 5th, 2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkwood et al (U.S. Patent Application Publication no. 2009/0150169, hereinafter Kirkwood) in view of Lacerte et al (U.S. Patent Application Publication no. 2018/0322547, hereinafter Lacerte).

With respect to claim 1, Kirkwood discloses an electronic document storage (EDS) system (paragraph [0003]), comprising: 
a communication interface (paragraph [0009]);  
a document storage (paragraph [0199]);  
a database (paragraph [0408]);  

a memory storing instructions for execution by the processor (paragraph [0058]) that, when executed, cause the processor to: 
receive, from a plurality of sources (paragraph [0083], lines 1-5), a plurality of electronic documents via the communication interface (paragraph [0070]) without first requesting the plurality of electronic documents wherein the plurality of electronic documents (paragraph [0225]);  
determine a corresponding one or more of the plurality of customers for each of the plurality of electronic documents (paragraph [0081]);
based on the determination, store the plurality of electronic documents in the document storage (paragraphs [0099]-[0100]);  
update the database to link each of the plurality of electronic documents (paragraph [0390]), to the corresponding one or more of the plurality of customers (paragraph [0288], recipient must register with the system; paragraph [0299]).
receive, via the communication interface, a request for information corresponding to one or more electronic documents associated with a specific customer of the plurality of customers (paragraphs [0465]-[0473]);  
verify that the specific customer is a registered user (paragraphs [0095] & [0471]);  and 
based on the verification, transmit information corresponding to the one or more electronic documents associated with the specific customer via the communication interface (paragraph [0472]). 
	 But Kirkwood does not disclose wherein the plurality of electronic documents corresponding to a plurality of customers of one or more of the plurality of sources and fewer than all of the plurality of customers are registered users.

It would have been obvious to one skilled in the art before the effective filing date to combine the document acquisition and authentication of Kirkwood with the enhanced invitation process for electronic billing and payment system. The motivation to combine being improve the electronic delivery of bills and invoices.  The electronic billing and invoicing system being improved by inviting users to create accounts on a payment processing system that has an invoice (check payable) waiting for them (Lacerte: abstract).

With respect to claim 2, the combination of Kirkwood and Lacerte discloses the EDS system of claim 1, Kirkwood further discloses wherein the information comprises a list of documents linked to the registered user (paragraph [0397]). 
 
With respect to claim 3, the combination of Kirkwood and Lacerte discloses the EDS system of claim 1, Lacerte further discloses at least one of the plurality of customers is a customer of one of the plurality of sources but not of another of the plurality of sources (paragraph [0098], lines 1-16).

With respect to claim 4, the combination of Kirkwood and Lacerte discloses the EDS system of claim 1, Kirkwood further discloses wherein the sources includes a first company and a second company different than the first company (paragraph [0083]). 

With respect to claim 5, the combination of Kirkwood and Lacerte discloses the EDS system of claim 4, wherein the information comprises information corresponding to at least one of the one or more documents received from the first company and at least one of the one or more documents received from the second company (paragraph [0251]). 

With respect to claim 7, the combination of Kirkwood and Lacerte discloses the EDS system of claim 1, Kirkwood further discloses wherein the information corresponding to one or more electronic documents comprises at least one of the plurality of electronic documents (paragraph [0225]). 

With respect to claim 8, the combination of Kirkwood and Lacerte discloses the EDS system of claim 1, Kirkwood further discloses receiving one or more metadata files via the communication interface, the one or more metadata files containing metadata corresponding to the plurality of electronic documents (paragraphs [0223]-[0225]). 

With respect to claim 9, the combination of Kirkwood and Lacerte discloses the EDS system of claim 8, Kirkwood further discloses wherein the determining the corresponding one or more of the plurality of customers for each of the plurality of electronic documents comprises determining, based on the metadata, the corresponding one or more of the plurality of customers for each of the plurality of electronic documents (paragraphs [0223]-[0225]). 

With respect to claim 10, the combination of Kirkwood and Lacerte discloses the EDS system of claim 1, Lacerte further discloses extracting customer information from the plurality of electronic documents (paragraph [0034]). 
 
With respect to claim 11, the combination of Kirkwood and Lacerte discloses the EDS system of claim 10, wherein the determining the corresponding one or more of the plurality of customers for each of the plurality of electronic documents is further based on the extracted customer information (paragraphs [0223]-[0225]). 

With respect to claim 12, Kirkwood discloses a method comprising: 
receiving, at a communication interface (paragraph [0009]) of an electronic document storage (EDS) system (paragraph [0003]), a plurality of electronic documents (paragraph [0070]), each of the plurality of electronic documents being received from a different source of a plurality of sources and corresponding to one or more of a plurality of customers of one or more of the plurality of sources (paragraph [0083], lines 1-5) without first requesting the plurality of electronic documents wherein the plurality of electronic documents (paragraph [0225]);    
determining, with a processor of the EDS system and based on metadata corresponding to the plurality of electronic documents (paragraphs [0223]-[0225]), a corresponding recipient for each of the plurality of electronic documents (paragraphs [0223]-[0225]);  
storing the plurality of electronic documents in a document storage of the EDS system (paragraph [0100]); 
updating the database to link each of the plurality of electronic documents to the corresponding one or more of the plurality of customers (paragraph [0390]);  
generating instructions for displaying, via a graphical user interface (paragraph [0392]), a list of electronic documents associated with one of a plurality of registered users of the EDS system (paragraphs [0095] & [0471]), and
transmitting the instructions via the communication interface (paragraph [0404]). 
	 But Kirkwood does not disclose a customer correlation.

Storing, based at least in part on the customer correlation, the plurality of electronic documents in a document storage of the EDS system (paragraph [0093], lines 10-21); 
the list of electronic documents including electronic documents received from multiple sources (paragraph [0038], lines 1-12; paragraph [0045], lines 14-25), wherein each registered user is a corresponding one of the plurality of customers but not every corresponding one of the plurality of customers is a registered user (paragraph [0100], lines 1-13, where the “invitor” has already created a bill or invoice for the “invitee”, prior to the “invitee” registering with the site).
It would have been obvious to one skilled in the art before the effective filing date to combine the document acquisition and authentication of Kirkwood with the enhanced invitation process for electronic billing and payment system. The motivation to combine being improve the electronic delivery of bills and invoices.  The electronic billing and invoicing system being improved by inviting users to create accounts on a payment processing system that has an invoice (check payable) waiting for them (Lacerte: abstract).

With respect to claim 13, Kirkwood discloses the method of claim 12, Kirkwood further discloses: 
receiving, via the communication interface and from the registered user, a request for the list of electronic documents (paragraph [0072]), 
wherein the transmitting the instructions occurs in response to the request (paragraphs [0095] & [0471]). 

With respect to claim 14, the combination of Kirkwood and Lacerte discloses the method of claim 12, Kirkwood further discloses wherein the plurality of electronic documents are encrypted upon receipt (paragraph [0205]). 

With respect to claim 15, the combination of Kirkwood and Lacerte discloses the method of claim 12, Kirkwood further discloses wherein the metadata is obtained from a metadata file received via the communication interface (paragraphs [0223]-[0225]). 

With respect to claim 16, the combination of Kirkwood and Lacerte discloses the method of claim 12, Kirkwood further discloses wherein the database comprises: 
a list of the plurality of customers (paragraph [0072]);  and 
a list of registered users (paragraphs [0095] & [0471]). 

With respect to claim 17, Kirkwood discloses a device, comprising: 
a communication interface (paragraph [0009]);  
a processor (paragraph [0058]);  and 
a memory (paragraph [0058]), the memory storing: 
a document storage module (paragraph [0100]);  
a database (paragraph [0397]);  and 
instructions for execution by the processor that, when executed, cause the processor to: 
receive a plurality of electronic documents (paragraph [0070]) from a plurality of sources via the communication interface (paragraph [0083], lines 1-5) without first requesting the plurality of electronic documents wherein the plurality of electronic documents (paragraph [0225]);  

transmit, via the communication interface, information corresponding to each electronic document correlated to one registered user (paragraph [0404]), wherein at least two of the electronic documents correlated to the registered user were received from different sources of the plurality of sources (paragraph [0251]). 
But Kirkwood does not disclose a customer correlation.
However, Lacerte discloses wherein each of the plurality of documents corresponds to one or more of a plurality of customers of one or more of the plurality of sources (paragraph [0038], lines 1-12; paragraph [0045], lines 14-25), and fewer than all of the plurality of customers are registered users (paragraph [0100], lines 1-13, where the “invitor” has already created a bill or invoice for the “invitee”, prior to the “invitee” registering with the site).
Storing the plurality of electronic documents in the document storage module based at least in part on the correlation (paragraph [0093], lines 10-21); 
It would have been obvious to one skilled in the art before the effective filing date to combine the document acquisition and authentication of Kirkwood with the enhanced invitation process for electronic billing and payment system. The motivation to combine being improve the electronic delivery of bills and invoices.  The electronic billing and invoicing system being improved by inviting users to create accounts on a payment processing system that has an invoice (check payable) waiting for them (Lacerte: abstract).

With respect to claim 18, the combination of Kirkwood and Lacerte discloses the device of claim 17, Kirkwood further discloses wherein the correlating comprises identifying, based on the metadata or information extracted from the plurality of electronic documents, the one or more customers from the plurality of customers corresponding to each of the plurality of electronic documents (paragraphs [0223]-[0225]). 

With respect to claim 19, the combination of Kirkwood and Lacerte discloses the device of claim 17, Kirkwood further discloses wherein the memory stores additional instructions for execution by the processor that, when executed, further cause the processor to: 
receive, via the communication interface, a request for information corresponding to each electronic document correlated to the registered user (paragraph [0404]). 

With respect to claim 20, the combination of Kirkwood and Lacerte discloses the device of claim 17, Kirkwood further discloses wherein the plurality of electronic documents are pushed to the communication interface from the plurality of sources (paragraph [0199]). 

With respect to claim 21, the combination of Kirkwood and Lacerte discloses the device of claim 17, Kirkwood further discloses wherein the plurality of sources comprises a first company and a second company different that the first company (paragraph [0244], the list of multiple financial institutions necessitates that a documents from a first and second company are received, and that the companies are different). 

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lacerte		Pat. Pub.	2011/0196771
Klein		Pat. Pub.	2012/0116963
Reedy		Pat. Pub.	2013/0254897
Linscott		Pat. Pub.	2014/0195416
Ceribelli	Pat. Pub.	2015/012489
Ceribelli	Pat. Pub.	2015/0012422
Ryger		Pat. Pub.	2015/0310005
Rae		Patent no.	9,853,759
Hoang		Pat. Pub.	2018/0158116
Lacerte		Pat. Pub.	2018/0322547
Ceribelli	Pat. Pub.	2019/0095968
Wannamaker	Patent no.	10,268,996

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2/27/21
/BLAKE J RUBIN/Examiner, Art Unit 2457